DETAILED ACTION
	This is the first office action for US Application 16/571,846 for an Adjustable Mounting Mechanism for a Rearview Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,717,394 to Tanaka et al.  Regarding claim 1, Tanaka et al. discloses a rearview assembly comprising a housing (6) and a connector (2) configured to be secured to a button (1) within a vehicle.  The connector includes a mount connecting feature (22, 23, .
Regarding claim 2, the plurality of distinct connection locations of the mount connecting feature include spaced ribs (22, 23) configured to engage flanges (33, 34) of the location feature.  Regarding claim 3, the housing can be moved to an angle between 10 degrees and 60 degrees relative to a windshield.  Regarding claim 4, the mount includes two halves (each side of the mount is a half) that are operably coupled around the connector.  Regarding claim 5, the mount defines a wire passageway (a passageway extends through the center of the mount) that is configured to house a wire harness that is operably coupled with a circuit board disposed in the housing.
	Regarding claim 6, the claim contains limitations to the circuit board, but the circuit board is not positively recited in the claims on which it depends.  Regarding claim 7, the plurality of distinct connection locations define slots (22 and 23 each define slots) that converge at a receiving socket.  Regarding claim 8, the receiving socket includes a fastener receiver (the socket of the mount has multiple apertures and slots for fasteners).  Regarding claim 9, the connector is configured to slidingly receive the button operably coupled with the windshield of the vehicle (see fig. 1).  Regarding claim 10, the location feature includes flanges (33, 34) that extend from a front wall to a rear wall of the mount.
	
Allowable Subject Matter
11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0124982 to Roth
US 5572354 to Desmond
CA 2332287 to Miyabukuro
US 4995581 to Koiwai et al.
The above prior art discloses various rearview mirror assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632